Case: 12-7158    Document: 13     Page: 1   Filed: 12/26/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                EARNEST ELLIOTT, JR.,
                  Claimant-Appellant,
                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7158
                __________________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 12-888, Judge Mary J. Schoe-
 len.
                __________________________

   Before NEWMAN, PROST, and WALLACH, Circuit Judges.
 PER CURIAM.
                        ORDER
     Earnest Elliott, Jr. appeals from an order of the
 United States Court of Appeals for Veterans Claims
 (Veterans Court) denying his petition for a writ of man-
 damus. We summarily affirm.
    In March 2012, Mr. Elliot filed a petition for a writ of
 mandamus with the Veterans Court alleging that the
 Department of Veterans Affairs (DVA) failed to timely
Case: 12-7158     Document: 13     Page: 2    Filed: 12/26/2012




 ERNEST ELLIOTT   v. SHINSEKI                               2

 process his pending service-connection claims for urinary
 frequency, obesity, dizziness, erectile dysfunction, chronic
 lumbosacral strain, right ear hearing loss, bilateral tinni-
 tus, and alcohol dependence. He later amended his
 petition to include a request to compel the DVA to issue a
 statement of the case and adjudicate his hallux valgus
 claim that Mr. Elliott asserted had been pending since
 April 1998.
     Subsequently, a DVA regional office (RO) denied Mr.
 Elliott entitlement to service connection for alcohol de-
 pendence and urinary frequency, granted him a disability
 rating of 10 percent for chronic lumbosacral strain, and
 deferred his claims for obesity, erectile dysfunction,
 dizziness, bilateral tinnitus and right ear hearing loss for
 further development. The RO also found clear and un-
 mistakable error in a previous rating decision regarding
 Mr. Elliott’s hallux valgus claim, but deferred that claim
 to obtain a DVA medical opinion.
     In light of the RO’s decision, the Veterans Court de-
 nied Mr. Elliott’s petition. With regard to the claims for
 alcohol dependence, urinary frequency, and chronic
 lumbosacral strain, the Veterans Court noted that the
 RO’s decision provided Mr. Elliott the relief he sought in
 his petition, and to the extent Mr. Elliott disagreed with
 the DVA’s decision, he was “free to submit a Notice of
 Disagreement, thus compelling the RO to issue an SOC
 and continue the appeals process.” The Veterans Court
 further explained that any delay in adjudication of Mr.
 Elliott’s obesity, dizziness, erectile dysfunction, right ear
 hearing loss, bilateral tinnitus, and bilateral hallux
 valgus claims for additional evidence development did not
 amount to an arbitrary refusal to act. Moreover, the
 Veteran Court explained, Mr. Elliot was “not without
 adequate remedy” because he could appeal from any
 future adverse ruling.
     This appeal followed.
Case: 12-7158         Document: 13   Page: 3     Filed: 12/26/2012




 3                                   ERNEST ELLIOTT   v. SHINSEKI

     We have jurisdiction over the issue of whether the
 Veterans Court properly denies a petition for writ of
 mandamus. 28 U.S.C. § 1651(a); Cox v. West, 149 F.3d
 1360, 1363–64 (Fed. Cir. 1998). A writ of mandamus is an
 extraordinary remedy and should not be issued unless the
 petitioner has no other adequate alternative means to
 attain the desired relief and petitioner has established a
 clear and undisputable right to relief. See Cheney v. U.S.
 Dist. Court for D.C., 542 U.S. 367, 380–81 (2004).
      The Veterans Court did not abuse its discretion in de-
 termining that Mr. Elliott failed to satisfy the exacting
 standard for mandamus relief. The delay in processing
 his claims in order to obtain further evidence is not un-
 reasonable and he has alternative means of relief for his
 pending claims because the DVA may grant the claims or,
 if they are denied, he can then pursue appellate review of
 any final, adverse Board decision. Mr. Elliott’s claims
 have either been adjudicated or remanded for further
 development by DVA. As such, Mr. Elliott clearly has
 adequate alternative means to seek all available relief
 with regard to his claims.
       Accordingly,
       IT IS ORDERED THAT:
      (1) The judgment of the Veterans Court is summarily
 affirmed.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s26